DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	A review of the specification appears to provide structural support (fig. 3, fig. 4,  UE 300 with Antenna configuration module 308 and the processor 302 performs selection function, measurement function, determination functionality, communication module 309 performs transmission, paragraphs 0056-0072) and algorithm (fig, 5 to fig., 8, describe the steps for carrying the means plus function, paragraphs 0073-0142) for implementing the claim functions as recited in claims 52-59.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-12, 14-18, 22-25, 30-39, 43, 44, 46-53, and 55-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mo et al. (hereinafter MO) US-2021/0067225 A1.

Regarding claim 1, MO teaches:
A method of wireless communication (paragraph [0004] and [0008], see method for managing an antenna in a wireless communication system), comprising:
determining, by a user equipment (UE), a plurality of antenna configurations for a plurality of channel frequencies (paragraph [0009], see UE antenna with a plurality of antenna elements that can be configured for communication over multiple frequencies; paragraph [0086], see UE identifies the frequency part combination in which it can operate for transmission and reception; noted: the use of antenna elements such as those shown of FIG. 9 as element 902 can be considered a configuration when a selection of elements is made);
determining, by the UE, a set of signal strengths for at least one beam received at one or more antenna configurations of the plurality of antenna configurations for at least one of the channel frequencies (paragraph [0074], see UE receives beam sweep signal and measures each RX beam received for signal strength and ranks them in order of signal strength for at least one more of frequencies and antenna port locations; paragraph [0167], see multiple frequency parts for performing communication are reported);
selecting, based on the set of signal strengths, a first antenna configuration of the plurality of antenna configurations (paragraph [0074], see gNB indicates to the UE one or more transmission configuration indicator states based on measurement report; paragraph [0086], see codebook for operating in identified frequency parts based on operating conditions created or selected by UE; noted: configuration indicator would configure a specific antenna configuration as is necessary to use the disclosed antenna at a particular frequency, for example, see paragraph [0081] where antenna element selection is necessary to determine frequency of communication);
and communicating, by the UE with a base station (BS), in the at least one of the channel frequencies based on the first antenna configuration (paragraph [0073], see UE may form receiving and transmitting beams with the gNB;  paragraph [0041], base station may refer to a gNB; paragraph [0074], see UE is assisted in forming its RX and TX beams for communication with gNB using a beam sweeping procedure using an RS resource that refers to frequency and spatial domains resulting in a TCI state being sent by sent to UE for reception of PDCCH and/or PDSCH; noted: PDCCH and PDSCH are used for communicating between the UE and the base station on a determined channel and antenna configuration).

Regarding claim 2, MO teaches the method of claim 1, wherein:
at least one channel frequency of the plurality of channel frequencies is preconfigured (paragraph [0009], see codebooks stored in memory are based on the combination of one or more frequencies).

Regarding claim 3, MO teaches the method of claim 1, further comprising:
receiving, by the UE from the BS, an instruction to de-configure a channel frequency of the plurality of channel frequencies, wherein the determining a set of signal strengths includes determining a signal strength for at least one beam received at the first antenna configuration for the channel frequency after the receiving an instruction (paragraph [0086], see operating frequency part or part combination can change with time and thus selected/generated codebooks can switch with time; paragraph [0100], see UE selects codebook based on downlink or uplink frequency depending on signal strength; noted: this teaches a switch from one frequency to another which inherently teaches a de-configuration of the previous channel frequency).

Regarding claim 8, MO teaches the method of claim 1, wherein:
the determining a set of signal strengths includes: setting, by the UE, an antenna panel of the UE based on the one or more antenna configurations of the plurality of antenna configurations (paragraph [0009], see UE with antenna panel that is configured using antenna elements that are selected in part based on frequency parts); 
and scanning, by the UE, at least one of the channel frequencies based on the one or more antenna configurations to determine a signal strength of the set of signal strengths (paragraph [0074], see beam sweeping procedure in which UE performs beam measurements for a particular RS resource; the RS resource can be based on frequency; the beam measuring can determine signal strength).

Regarding claim 9, MO teaches the method of claim 1, wherein:
at least one of the set of signal strengths is based on at least one of a signal-to-interference-and-noise ratio (SINR) measurement, a reference signal received power (RSRP) measurement, received signal strength indicator (RSSI), a reference signal received quality (RSRQ), or a spectral efficiency (SPEFF) measurement, or combinations thereof, in the respective channel frequency (Paragraph [0074], see reports based on RSRP; paragraph [0100], see signal strength quality based on SINR).

Regarding claim 10, MO teaches the method of claim 1, further comprising:
for one or more channel frequencies of the plurality of channel frequencies (paragraph [0086], see frequency part of frequency part combination in which the EU can operate): 
determining, by the UE, a given antenna configuration of the plurality of antenna configurations providing a highest signal strength for the respective channel frequency (paragraph [0009], see UE with antenna panel that is configured using antenna elements that are selected in part based on frequency parts; paragraph [0074] see beam sweeping for particular RS resource to determine a ranking of signal strengths; noted: a ranking of signal strength inherently is finding the highest signal strength); and 
storing an association between the given antenna configuration and the respective channel frequency in a database (paragraph [0086] see generation of codebooks based on frequency; paragraph [0081], see antenna design using antenna elements that is taken into account in codebook design; paragraph [0163] codebooks can be stored in the UE).

Regarding claim 11, MO teaches the method of claim 1, further comprising:
selecting the first antenna configuration having a greatest number of highest signal strengths above a threshold for the plurality of channel frequencies (paragraph [0100] see selection of codebook depending on conditions of signal strength for desired/required strength; paragraph [0104], see codebook design can be based on the priority of multiple frequency parts to maximize a weighted beamforming gain across the operating frequency parts; noted: required strength is a threshold level and maximizing a weighted gain across the operating frequency is the greatest number of highest strength signals).

Regarding claim 12, MO teaches the method of claim 1, further comprising: 
The method of claim 1, further comprising: selecting the first antenna configuration having a highest signal strength of the set of signal strengths (paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized over other criteria; paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength would select the highest signal strength).

Regarding claim 14, MO teaches the method of claim 1, further comprising: 
entering, by the UE, an antenna configuration selection mode, wherein the determining a set of signal strengths and the selecting a first antenna configuration are performed while the UE is in the antenna configuration selection mode (paragraph [0104] see UE can select or generate codebook designs based on performance such as beamforming gain; noted: the generation or selection of a codebook is a selection mode).

Regarding claim 15, MO teaches the method of claim 14, further comprising: 
exiting, by the UE, the antenna configuration selection mode in response to determining that at least one signal strength of the set of signal strengths for the at least one of the channel frequencies is greater than a signal quality threshold (paragraph [0104] see UE can select or generate codebook designs based on performance such as beamforming gain; noted: once the codebook is selected or generated the selection is completed and therefore exited).

Regarding claim 16, MO teaches the method of claim 14, wherein: 
the entering an antenna configuration selection mode is performed in response to detection of a trigger, wherein the trigger includes at least one of an initial installation of the UE, an output signal from a motion sensor included in the UE, an activation of a physical button on the UE, an activation of a touchscreen button displayed on a display coupled to the UE, an RLF at the UE, an expiration of a recurring timer, a start of a new power cycle at the UE, or combinations thereof (paragraph [0086], see codebook changed over time when triggered by a change in frequency or conditions/considerations).

Regarding claim 17, MO teaches the method of claim 14, further comprising:
camping, by the UE, on a LTE network, wherein the entering an antenna configuration selection mode is performed in response to camping on the LTE network (paragraph [0074], see gNB configures UE in the gNB’s cell with one or more RS resource specifying a frequency resulting in measurement reports and a resulting configuration indicator; paragraph [0040], see LTE communication techniques; noted: antenna configuration selection mode here would be the process disclosed above and the UE is camping in the gNB’s cell).

Regarding claim 18, MO teaches the method of claim 14, further comprising:
receiving, by the UE from the BS, a measurement report request specifying a set of mmW channel frequencies, wherein the entering an antenna configuration selection mode is performed in response to receiving the measurement report request (paragraph [0074] see gNB configures UE with one or more RS resource specifying a frequency resulting in measurement reports and a resulting configuration indicator; paragraph [0071] see mm-wave communication; noted: antenna configuration selection mode here would be the process disclosed above).

Regarding claim 22, MO teaches the method of claim 1, wherein:
the set of signal strengths is determined using a beam sweep operation in the one or more channel frequencies for the one or more antenna configurations (paragraph [0074], see beam sweeping procedure in which UE performs beam measurements for a particular RS resource; the RS resource can be based on frequency and spatial position).

Regarding claim 23, MO teaches an apparatus comprising:
a memory (paragraph [0056], see Fig. 3 shows a UE which includes memory 360);
and a processor configured to, when executing instructions stored on the memory, cause the apparatus to (paragraph [0056], see FIG. 3 shows a UE which includes main processor 340):
determine a plurality of antenna configurations for a plurality of channel frequencies (paragraph [0009], see UE antenna with a plurality of antenna elements that can be configured for communication over multiple frequencies; paragraph [0086], see UE identifies the frequency part combination in which it can operate for transmission and reception; noted: the use of antenna elements such as those shown of FIG.9 as element 902 can be considered a configuration when a selection of elements is made);
determine a set of signal strengths for at least one beam received at one or more antenna configurations of the plurality of antenna configurations for at least one of the channel frequencies (paragraph [0074], see UE receives beam sweep signal and measures each RX beam received for signal strength and ranks them in order of signal strength for at least one more of frequencies and antenna port locations; paragraph [0167], see multiple frequency parts for performing communication are reported);
select, based on the set of signal strengths, a first antenna configuration of the plurality of antenna configurations (paragraph [0074], see one or more transmission configuration indicator states based on measurement report; paragraph [0086], see codebook for operating in identified frequency parts based on operating conditions created or selected by UE; noted: configuration indicator would configure a specific antenna configuration as is necessary to use the disclosed antenna at a particular frequency, for example, see paragraph [0081] where antenna element selection is necessary to determine frequency of communication);
and communicate, with a base station (BS), in the at least one of the channel frequencies based on the first antenna configuration (paragraph [0073], see UE may form receiving and transmitting beams with the gNB;  paragraph [0041], base station may refer to a gNB; paragraph [0074], see UE is assisted in forming its RX and TX beams for communication with gNB using a beam sweeping procedure using an RS resource that refers to frequency and spatial domains resulting in a TCI state being sent by sent to UE for reception of PDCCH and/or PDSCH; noted: PDCCH and PDSCH are used for communicating between the UE and the base station on a determined channel and antenna configuration).

Regarding claim 24, MO teaches the apparatus of claim 23, wherein:
at least one channel frequency of the plurality of channel frequencies is preconfigured (paragraph [0009], see codebooks stored in memory are based on the combination of one or more frequencies).

Regarding claim 25, MO teaches the apparatus of claim 23, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: receive, from the BS, an instruction to de-configure a channel frequency of the plurality of channel frequencies; and determine a signal strength for at least one beam received at the first antenna configuration for the channel frequency after the instruction is received (paragraph [0086], see operating frequency part or part combination can change with time and thus selected/generated codebooks can switch with time; see UE selects codebook based on downlink or uplink frequency depending on signal strength; noted: this teaches a switch from one frequency to another which inherently teaches a de-configuration of the previous channel frequency).

Regarding claim 30, MO teaches the apparatus of claim 23, further comprising:
an antenna panel, wherein the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: set the antenna panel based on the one or more antenna configurations of the plurality of antenna configurations (Paragraph [0009], see UE with antenna panel that is configured using antenna elements that are selected in part based on frequency parts); and
scan at least one of the channel frequencies based on the one or more antenna configurations to determine a signal strength of the set of signal strengths (Paragraph [0074], see beam sweeping procedure in which UE performs beam measurements for a particular RS resource; the RS resource can be based on frequency; the beam measuring can determine signal strength).

Regarding claim 31, MO teaches the apparatus of claim 23, wherein:
each of the set of signal strengths is based on at least one of a signal-to-interference-and-noise ratio (SINR) measurement, a reference signal received power (RSRP) measurement, received signal strength indicator (RSSI), a reference signal received quality (RSRQ), or a spectral efficiency (SPEFF) measurement, or combinations thereof, in the respective channel frequency (paragraph [0074], see reports based on RSRP; paragraph [0100], see signal strength quality based on SINR).

Regarding claim 32, MO teaches the apparatus of claim 23, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: 43 4841-6021-1426 v.149606.796US01Qualcomm Ref. No. 203402 for one or more channel frequencies of the plurality of channel frequencies (paragraph [0086], see frequency part of frequency part combination in which the EU can operate):
determine a given antenna configuration of the plurality of antenna configurations providing a highest signal strength for the respective channel frequency (paragraph [0009], see UE with antenna panel that is configured using antenna elements that are selected in part based on frequency parts; paragraph [0074] see beam sweeping for particular RS resource to determine a ranking of signal strengths; noted: a ranking of signal strength inherently is finding the highest signal strength); and
store an association between the given antenna configuration and the respective channel frequency in a database (paragraph [0086] see generation of codebooks based on frequency; paragraph [0081], see antenna design using antenna elements that is taken into account in codebook design; paragraph [0163] codebooks can be stored in the UE).

Regarding claim 33, MO teaches the method of claim 23, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: select the first antenna configuration having a greatest number of highest signal strengths above a threshold for the plurality of channel frequencies (paragraph [0100] see selection of codebook depending on conditions of signal strength for desired/required strength; paragraph [0104], see codebook design can be based on the priority of multiple frequency parts to maximize a weighted beamforming gain across the operating frequency parts; noted: required strength is a threshold level and maximizing a weighted gain across the operating frequency is the greatest number of highest strength signals).

Regarding claim 34, MO teaches the apparatus of claim 23, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: select the first antenna configuration having a highest signal strength of the set of signal strengths (paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized over other criteria; paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength would select the highest signal strength).

Regarding claim 35, MO teaches the apparatus of claim 23, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: select the first antenna configuration having a signal strength of the set of signal strengths above a threshold for at least one of the channel frequencies (paragraph [0074], see UE receives beam sweep signal that measures each RX beam received for signal strength and ranks them in order of signal strength for at least one more of frequencies and antenna port locations; paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized to a required level;  paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength at a required level would be a threshold level).

Regarding claim 36, MO teaches the apparatus of claim 23, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: enter an antenna configuration selection mode; and determine the set of signal strengths and select the first antenna configuration while in the antenna configuration selection mode (paragraph [0104] see UE can select or generate codebook designs based on performance such as beamforming gain; noted: the generation or selection of a codebook is a selection mode).

Regarding claim 37, MO teaches the apparatus of claim 36, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: exit the antenna configuration selection mode in response to a determination that at least one signal strength of the set of signal strengths for the at least one of the channel frequencies is greater than a signal quality threshold (paragraph [0104] see UE can select or generate codebook designs based on performance such as beamforming gain; noted: once the codebook is selected or generated the selection is completed and therefore exited and beamforming gain can result in a stronger signal).

Regarding claim 38, MO teaches the apparatus of claim 36, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to:   enter the antenna configuration selection mode in response to detection of a trigger, wherein the trigger includes at least one of an initial installation, an output signal from a motion sensor, an activation of a physical button, an activation of a touchscreen button displayed on a display, an RLF, an expiration of a recurring timer, a start of a new power cycle, or combinations thereof (paragraph [0086], see codebook changed over time when triggered by a change in frequency or conditions/considerations).

Regarding claim 39, MO teaches the apparatus of claim 36, wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: receive, from the BS, a measurement report request specifying a set of mmW channel frequencies; and enter the antenna configuration selection mode in response to receiving the measurement report request (paragraph [0074] see gNB configures UE with one or more RS resource specifying a frequency resulting in measurement reports and a resulting configuration indicator; paragraph [0071] see mm-wave communication; noted: antenna configuration selection mode here would be the process disclosed above).

Regarding claim 43, MO teaches:
A computer-readable medium having program code recorded thereon, the program code comprising (paragraph [0013] see functions can be implemented with computer readable program code embodied in a computer readable medium):
code for causing a user equipment (UE) to determine a plurality of antenna configurations for a plurality of channel frequencies (Paragraph [0009], see UE antenna with a plurality of antenna elements that can be configured for communication over multiple frequencies; paragraph [0086], see UE identifies the frequency part combination in which it can operate for transmission and reception; noted: the use of antenna elements such as those shown of FIG.9 as element 902 can be considered a configuration when a selection of elements is made); 45 4841-6021-1426 v.149606.796US01Qualcomm Ref. No. 203402
code for causing the UE to determine a set of signal strengths for at least one beam received at one or more antenna configurations of the plurality of antenna configurations for at least one of the channel frequencies (paragraph [0074], see UE receives beam sweep signal and measures each RX beam received for signal strength and ranks them in order of signal strength for at least one more of frequencies and antenna port locations; paragraph [0167], see multiple frequency parts for performing communication are reported);
code for causing the UE to select, based on the set of signal strengths, a first antenna configuration of the plurality of antenna configurations (paragraph [0074], see one or more transmission configuration indicator states based on measurement report; paragraph [0086], see codebook for operating in identified frequency parts based on operating conditions created or selected by UE; noted: configuration indicator would configure a specific antenna configuration as is necessary to use the disclosed antenna at a particular frequency, for example, see paragraph [0081] where antenna element selection is necessary to determine frequency of communication); and
code for causing the UE to communicate with a base station (BS), in the at least one of the channel frequencies based on the first antenna configuration (paragraph [0073], see UE may form receiving and transmitting beams with the gNB;  paragraph [0041], base station may refer to a gNB; paragraph [0074], see UE is assisted in forming its RX and TX beams for communication with gNB using a beam sweeping procedure using an RS resource that refers to frequency and spatial domains resulting in a TCI state being sent by sent to UE for reception of PDCCH and/or PDSCH; noted: PDCCH and PDSCH are used for communicating between the UE and the base station on a determined channel and antenna configuration).

Regarding claim 44, MO teaches the computer-readable medium of claim 43, wherein:
at least one channel frequency of the plurality of channel frequencies is preconfigured (paragraph [0009], see codebooks stored in memory are based on the combination of one or more frequencies).

Regarding claim 46, MO teaches the computer-readable medium of claim 43, wherein:
each of the set of signal strengths is based on at least one of a signal-to-interference-and-noise ratio (SINR) measurement, a reference signal received power (RSRP) measurement, received signal strength indicator (RSSI), a reference signal received quality (RSRQ), or a spectral efficiency (SPEFF) measurement, or combinations thereof, in the respective channel frequency (paragraph [0074], see reports based on RSRP; paragraph [0100], see signal strength quality based on SINR).

Regarding claim 47, MO teaches the computer-readable medium of claim 43, the program code further comprising:
for one or more channel frequencies of the plurality of channel frequencies (paragraph [0086], see frequency part of frequency part combination in which the EU can operate):
code for causing the UE to determine a given antenna configuration of the plurality of antenna configurations providing a highest signal strength for the respective channel frequency (paragraph [0009], see UE with antenna panel that is configured using antenna elements that are selected in part based on frequency parts; paragraph [0074] see beam sweeping for particular RS resource to determine a ranking of signal strengths; noted: a ranking of signal strength inherently is finding the highest signal strength); and
code for causing the UE to store an association between the given antenna configuration and the respective channel frequency in a database (paragraph [0086] see generation of codebooks based on frequency; paragraph [0081], see antenna design using antenna elements that is taken into account in codebook design; paragraph [0163] codebooks can be stored in the UE).

Regarding claim 48, MO teaches the computer-readable medium of claim 43, further comprising:
code for causing the UE select the first antenna configuration having a greatest number of highest signal strengths above a threshold for the plurality of channel frequencies (paragraph [0100] see selection of codebook depending on conditions of signal strength for desired/required strength; paragraph [0104], see codebook design can be based on the priority of multiple frequency parts to maximize a weighted beamforming gain across the operating frequency parts; noted: required strength is a threshold level and maximizing a weighted gain across the operating frequency is the greatest number of highest strength signals).

Regarding claim 49, MO teaches the computer-readable medium of claim 43, further comprising:
code for causing the UE select the first antenna configuration having a highest signal strength of the set of signal strengths (paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized over other criteria; paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength would select the highest signal strength).

Regarding claim 50, MO teaches the computer-readable medium of claim 43, further comprising:
code for causing the UE select the first antenna configuration having a signal strength of the set of signal strengths above a threshold for at least one of the channel frequencies (paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized to a required level;  paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength at a required level would be a threshold level).

Regarding claim 51, MO teaches the computer-readable medium of claim 43, wherein:
the code for causing the UE to determine the set of signal strengths includes code for causing the UE to determine the set of signal strengths using a beam sweep operation in the one or more channel frequencies for the one or more antenna configurations (paragraph [0074], see beam sweeping procedure in which UE performs beam measurements for a particular RS resource; the RS resource can be based on frequency and spatial position).

Regarding claim 52, MO teaches an apparatus, comprising:
means for determining a plurality of antenna configurations for a plurality of channel frequencies (paragraph [0059] and FIG. 3, see processor 340 controls operations of the UE 116 such as RX and TX processing circuitry; paragraph [0009], see antenna with a plurality of antenna elements that can be configured for communication over multiple frequencies; FIG. 19, see flowchart for executing code; FIG. 3, see hardware to execute steps disclosed above: antennas 305, RF transceiver 310, TX processing circuitry 315, controller/processor 340, and memory 360);
means for determining a set of signal strengths for at least one beam received at one or more antenna configurations of the plurality of antenna configurations for at least one of the channel frequencies (paragraph [0059] and FIG. 3, see processor 340 controls operations of the UE 116 such as RX and TX processing circuitry; paragraph [0009], see UE antenna with a plurality of antenna elements that can be configured for communication over multiple frequencies; paragraph [0086], see UE identifies the frequency part combination in which it can operate for transmission and reception; paragraph [0074], see UE receives beam sweep signal and measures each RX beam received for signal strength and ranks them in order of signal strength for at least one more of frequencies and antenna port locations; paragraph [0167], see multiple frequency parts for performing communication are reported; noted: the use of antenna elements such as those shown of FIG. 9 as element 902 is a configuration when a selection of elements is determined).
means for selecting, based on the set of signal strengths, a first antenna configuration of the plurality of antenna configurations (paragraph [0059] and FIG. 3, see processor 340 controls operations of the UE 116 such as RX and TX processing circuitry; paragraph [0074], see one or more transmission configuration indicator states based on measurement report; paragraph [0086], see codebook for operating in identified frequency parts based on operating conditions created or selected by UE; noted: configuration indicator would configure a specific antenna configuration as is necessary to use the disclosed antenna at a particular frequency, for example, see paragraph [0081] where antenna element selection is necessary to determine frequency of communication); and
means for communicating, with a base station (BS), in the at least one of the channel frequencies based on the first antenna configuration (paragraph [0059] and FIG. 3, see processor 340 controls operations of the UE 116 such as RX and TX processing circuitry; paragraph [0057] and [0058] TX and RF  processing circuitry transmitting and receiving signals through antenna 305; paragraph [0073], see UE may form receiving and transmitting beams with the gNB;  paragraph [0041], base station may refer to a gNB; paragraph [0074], see UE is assisted in forming its RX and TX beams for communication with gNB using a beam sweeping procedure using an RS resource that refers to frequency and spatial domains resulting in a TCI state being sent by sent to UE for reception of PDCCH and/or PDSCH; noted: PDCCH and PDSCH are used for communicating between the UE and the base station on a determined channel and antenna configuration).

Regarding claim 53, MO teaches the apparatus of claim 52, wherein:
at least one channel frequency of the plurality of channel frequencies is preconfigured (paragraph [0009], see codebooks stored in memory are based on the combination of one or more frequencies).

Regarding claim 55, MO teaches the apparatus of claim 52, wherein:
at least of the set of signal strengths is based on at least one of a signal-to-interference-and-noise ratio (SINR) measurement, a reference signal received power (RSRP) measurement, received signal strength indicator (RSSI), a reference signal received quality (RSRQ), or a spectral efficiency (SPEFF) measurement, or combinations thereof, in the respective channel frequency (paragraph [0074], see reports based on RSRP; paragraph [0100], see signal strength quality based on SINR).

Regarding claim 56, MO teaches the apparatus of claim 52, further comprising:
for one or more channel frequencies of the plurality of channel frequencies (paragraph [0086], see frequency part of frequency part combination in which the EU can operate):
means for determining a given antenna configuration of the plurality of antenna configurations providing a highest signal strength for the respective channel frequency (paragraph [0057]-[0059] and FIG. 3, see processor 340 controls operations of the UE 116 such as RX and TX processing circuitry and TX and RX processing circuitry in communication with the antenna 305; paragraph [0074] see beam sweeping for particular RS resource to determine a ranking of signal strengths; noted: a ranking of signal strength inherently is finding the highest signal strength); and 47 
means for storing an association between the given antenna configuration and the respective channel frequency in a database (paragraph [0062] and FIG. 3, see memory 360 coupled to the main processor 340 paragraph [0086] see generation of codebooks based on frequency; paragraph [0163] codebooks can be stored in the UE).

Regarding claim 57, MO teaches the apparatus of claim 52, further comprising:
means for selecting the first antenna configuration having a greatest number of highest signal strengths above a threshold for the plurality of channel frequencies (Paragraph [0100] see selection of codebook depending on conditions of signal strength for desired/required strength; paragraph [0104], see codebook design can be based on the priority of multiple frequency parts to maximize a weighted beamforming gain across the operating frequency parts; noted: required strength is a threshold level and maximizing a weighted gain across the operating frequency is the greatest number of highest strength signals).

Regarding claim 58, MO teaches the apparatus of claim 52, further comprising:
means for selecting the first antenna configuration having a highest signal strength of the set of signal strengths (paragraph [0059] and FIG. 3, see processor 340 controls operations of the UE 116 such as RX and TX processing circuitry; paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized over other criteria; paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength would select the highest signal strength).

Regarding claim 59, MO teaches the apparatus of claim 52, further comprising:
means for selecting the first antenna configuration having a signal strength of the set of signal strengths above a threshold for at least one of the channel frequencies (paragraph [0100] see codebook selection based on signal strength where signal strength can be prioritized to a required level;  paragraph [0081], see codebook design takes into account different spacing which is based on antenna element selection; noted: prioritizing signal strength at a required level would be a threshold level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 26-28, 42, 45, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over MO in view of Abramov et al. (hereinafter ABRAMOV) US 6,486,832 B1.

Regarding claim 4, MO teaches the method of claim 1 but MO does not explicitly disclose the method of claim 1 further comprising:
setting, by the UE, an antenna panel of the UE to orient to a first spatial direction based on the first antenna configuration.
However, ABRAMOV teaches: 
setting, by the UE, an antenna panel of the UE to orient to a first spatial direction based on the first antenna configuration (column 2, line 54-63, see mechanically steered motorized antenna panel that can be rotated to the desired direction; column 4, line 42-67, see direction-agile antenna on a laptop computer communicating with other laptop computers in different directions; noted: laptop computers are user equipment, the communication with the individual laptops is an antenna configuration, and the disclosure is not limited to direct communication between UEs).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 5, MO as modified by ABRAMOV teach the method of claim 4, wherein:
the determining a set of signal strengths includes determining a set of signal strengths for at least one beam received (MO, paragraph [0074], see TX beams received ranked in order of signal strength)
at a motorized rotatable antenna panel of the UE, and wherein the setting an antenna panel includes setting the motorized rotatable antenna panel based on the first antenna configuration (ABRAMOV, column 2, line 54-63, see mechanically steered motorized antenna panel that can be rotated to the desired direction).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 6, MO as modified by ABRAMOV teach the method of claim 4, wherein:
the determining a set of signal strengths includes determining a set of signal strengths for at least one beam received at a multi-panel of the UE (MO, paragraph [0074], see measuring signal strength for beam received; paragraph [0002] and [0004], and system is a 5G system which can operate with MIMO, FD-MIMO, and array antennas; [0009] the UE also includes at least one antenna; paragraph [0072] and FIG. 5, see at least two antenna arrays which can be embodied in either the base station or the UE), and
wherein the setting an antenna panel includes setting the multi-panel based on the first antenna configuration (ABRAMOV, column 5, line 18-35, see multi-panel setup in which antenna panel is selected based on directional-selection).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 26, MO teaches the apparatus of claim 1 but MO does not explicitly disclose the apparatus of claim 23, further comprising:
an antenna panel, wherein the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: set the antenna panel to orient to a first spatial direction based on the first antenna configuration.
However, ABRAMOV teaches:
an antenna panel, wherein the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: set the antenna panel to orient to a first spatial direction based on the first antenna configuration (ABRAMOV, column 2, line 54-63, see mechanically steered motorized antenna panel that can be rotated to the desired direction; column 4, line 42-67, see direction-agile antenna on a laptop computer communicating with other laptop computers in different directions; noted: laptop computers are user equipment, the communication with the individual laptops is an antenna configuration, and the disclosure is not limited to direct communication between UEs).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 27, MO as modified by ABRAMOV teach the apparatus of claim 26, wherein:
the antenna panel includes a motorized rotatable antenna panel (ABRAMOV, column 2, line 54-63, see mechanically steered motorized antenna panel that can be rotated to the desired direction).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6)

Regarding claim 28, MO as modified by ABRAMOV teach the apparatus of claim 26, wherein:
the antenna panel includes a multi-panel (ABRAMOV, column 5, line 18-35, see multi-panel setup).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 42, MO teaches the apparatus of claim 23 but MO does not explicitly disclose the apparatus of claim 23 wherein:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: enter an antenna configuration selection mode via an application.
However, ABRAMOV teaches:
the processor is configured to, when executing instructions stored on the memory, cause the apparatus to: enter an antenna configuration selection mode via an application (ABRAMOV, column 4, line 14-27, see memory stores application software which embeds the algorithm for generating a direction-selection signal).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 45, MO teaches the computer-readable medium of claim 43 but MO does not explicitly disclose the computer-readable medium of claim 43, the program code further comprising:
code for causing the UE to set an antenna panel of the UE to orient to a first spatial direction based on the first antenna configuration.
However, ABRAMOV teaches:
code for causing the UE to set an antenna panel of the UE to orient to a first spatial direction based on the first antenna configuration (ABRAMOV, column 2, line 54-63, see mechanically steered motorized antenna panel that can be rotated to the desired direction; column 4, line 42-67, see direction-agile antenna on a laptop computer communicating with other laptop computers in different directions; noted: laptop computers are user equipment, the communication with the individual laptops is an antenna configuration, and the disclosure is not limited to direct communication between UEs).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Regarding claim 54, MO teaches the apparatus of claim 52 but MO does not explicitly disclose the apparatus of claim 52, further comprising:
means for setting an antenna panel to orient to a first spatial direction based on the first antenna configuration.
However, ABRAMOV teaches:
means for setting an antenna panel to orient to a first spatial direction based on the first antenna configuration (ABRAMOV, column 2, line 54-63, see mechanically steered motorized antenna panel that can be rotated to the desired direction; column 4, line 42-67, see direction-agile antenna on a laptop computer communicating with other laptop computers in different directions; noted: laptop computers are user equipment, the communication with the individual laptops is an antenna configuration, and the disclosure is not limited to direct communication between UEs).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the directable communication antenna disclosed in ABRAMOV. The motivation would have been the need to maintain instantaneous communications with a mobile wireless network even when a device is changing spatial positions which can be achieved using a directional-agile antenna system (ABRAMOV, column 2, line 1-6).

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MO in view of ABRAMOV as applied to claim 4 and 26 above, and further in view of Go et al. (hereinafter GO) US-2022/0166468 A1.
Regarding claim 7, MO as modified by ABRAMOV teaches the method of claim 4 but MO as modified by ABRAMOV does not explicitly disclose the method of claim 4 further comprising:
triggering, by the UE, a radio link failure (RLF) after the setting an antenna panel of the UE;
camping, by the UE, on a long-term evolution (LTE) network;
receiving, by the UE, a measurement report request specifying a set of millimeter wave (mmW) channel frequencies; and
performing, by the UE, a set of measurements for at least one mmW channel frequencies of the set of mmW channel frequencies based on the first antenna configuration, wherein the communicating in the at least one of the channel frequencies includes transmitting a measurement report based on the set of measurements.
However, GO teaches:
triggering, by the UE, a radio link failure (RLF) after the setting an antenna panel of the UE (GO, paragraph [0446] see PID on a UE can discover a radio link failure for a specific panel; noted: radio link failure for a panel can only occur after the panel has been set up for communication);
camping, by the UE, on a long-term evolution (LTE) network (GO, paragraph [0446], see entering RRC connected state in new cell; paragraph [0522], see network may be configured using LTE; noted being in a new cell is camping);
receiving, by the UE, a measurement report request specifying a set of millimeter wave (mmW) channel frequencies (GO, paragraph [0446], see UE may be instructed to report specific Panel IDs with a new cell; paragraph [0116], see frequency range can be millimeter wave frequency range; paragraph [0538], see time-frequency resources containing sub-carriers); and
performing, by the UE, a set of measurements for at least one mmW channel frequencies of the set of mmW channel frequencies based on the first antenna configuration, wherein the communicating in the at least one of the channel frequencies includes transmitting a measurement report based on the set of measurements (GO, paragraph [0426], see instructions for the panels used for beam measurement and downlink reporting; FIG. 4, see channel frequencies used with differing subcarrier bandwidths; paragraph [0116], see frequency range can be millimeter wave frequency range; noted: the use of beams in a particular bandwidth for communication between a UE and a base station necessitates that the reporting be done on a particular channel frequency).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed by MO as modified by a directable antenna as disclosed by ABRAMOV with the multi-panel channel state information measurement and reporting method disclosed in GO. The motivation would have been the need to communicate through multiple panels while maintaining stability and rapid transmission which can be achieved by having beam reporting be based on information related to transmission configuration indicators in panel-specific orientations (GO, paragraph [0035]-[0037]).

Regarding claim 29, MO as modified by ABRAMOV teaches the apparatus of claim 26 but MO does not explicitly disclose the apparatus of claim 26 wherein the processor is configured to:
when executing instructions stored on the memory, cause the apparatus to: trigger a radio link failure (RLF);
camp on a long-term evolution (LTE) network after the RLF;
perform a set of measurements for one or more millimeter wave (mmW) channel frequencies based on the first antenna configuration;
receive a measurement report request specifying at least one mmW channel frequency of the set of mmW channel frequencies; and transmit the measurement report based on the set of measurements.
However, GO teaches:
when executing instructions stored on the memory, cause the apparatus to: trigger a radio link failure (RLF) (GO, paragraph [0446] see PID on a UE can discover a radio link failure for a specific panel; noted: radio link failure for a panel can only occur after the panel has been set up for communication);
camp on a long-term evolution (LTE) network after the RLF (GO, paragraph [0446], see entering RRC connected state in new cell; paragraph [0522], see network may be configured using LTE; noted being in a new cell is camping);
perform a set of measurements for one or more millimeter wave (mmW) channel frequencies based on the first antenna configuration (GO, paragraph [0446], see UE may be instructed to report specific Panel IDs with a new cell; paragraph [0116], see frequency range can be millimeter wave frequency range; paragraph [0538], see time-frequency resources containing sub-carriers);
receive a measurement report request specifying at least one mmW channel frequency of the set of mmW channel frequencies; and transmit the measurement report based on the set of measurements (GO, paragraph [0426], see instructions for the panels used for beam measurement and downlink reporting; FIG. 4, see channel frequencies used with differing subcarrier bandwidths; paragraph [0116], see frequency range can be millimeter wave frequency range; noted: the use of beams in a particular bandwidth for communication between a UE and a base station necessitates that the reporting be done on a particular channel frequency).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed by MO as modified by a directable antenna as disclosed by ABRAMOV with the multi-panel channel state information measurement and reporting method disclosed in GO. The motivation would have been the need to communicate through multiple panels while maintaining stability and rapid transmission which can be achieved by having beam reporting be based on information related to transmission configuration indicators in panel-specific orientations (GO, paragraph [0035]-[0037]).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MO in view of GO. 
Regarding claim 13, MO teaches the method of claim 1, but MO does not explicitly disclose the method of claim 1 further comprising:
selecting the first antenna configuration having a signal strength of the set of signal strengths above a threshold for at least one of the channel frequencies.
However, GO teaches:
selecting the first antenna configuration having a signal strength of the set of signal strengths above a threshold for at least one of the channel frequencies (GO, paragraph [0425], see UE reporting a preferred Panel ID and corresponding channel and a function indicating a predefined strength).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the multi-panel channel state information measurement and reporting method disclosed in GO. The motivation would have been the need to communicate through multiple panels while maintaining stability and rapid transmission which can be achieved by having beam reporting be based on information related to transmission configuration indicators in panel-specific orientations (GO, paragraph [0035]-[0037]).

Regarding claim 19, MO teaches the method of the claim 14, further comprising:
while the UE is in a connected mode in a network (MO, paragraph [0009], see UE configured to communicate over multiple frequency parts reporting through a PUCCH which implicitly teaches a connected mode in a network),
MO does not disclose:
receiving, by the UE from the BS, a measurement report request specifying a channel frequency, wherein the entering an antenna configuration selection mode is performed in response to receiving the measurement report request.
However, GO teaches:
receiving, by the UE from the BS, a measurement report request specifying a channel frequency, wherein the entering an antenna configuration selection mode is performed in response to receiving the measurement report request (GO, paragraph [0426] see base station may instruct UE to report for specific panels and base station utilizes reporting per panel; FIG. 4, see channel frequencies used with differing subcarrier bandwidths; noted: the use of beams in a particular bandwidth for communication between a UE and a base station necessitates that the reporting be done on a particular channel frequency and that use of reporting per panel results in the configuration of antenna panel configuration).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the multi-panel channel state information measurement and reporting method disclosed in GO. The motivation would have been the need to communicate through multiple panels while maintaining stability and rapid transmission which can be achieved by having beam reporting be based on information related to transmission configuration indicators in panel-specific orientations (GO, paragraph [0035]-[0037]).

Claims 20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over MO in view of PARK.
Regarding claim 20, MO teaches the method of claim 1, further comprising:
performing a set of measurements for each channel frequency of the plurality of channel frequencies based on the first antenna configuration (MO, paragraph [0074], see beam measurement of received beams during a beam sweep for one or more RS resources containing one or more frequencies and spatial characteristics).
MO does not explicitly disclose:
camping, by the UE, on an LTE network; entering, by the UE, an idle mode after the camping; and 41 4841-6021-1426 v.149606.796US01Qualcomm Ref. No. 203402while the UE is in the idle mode,
However, PARK teaches:
camping, by the UE, on an LTE network; entering, by the UE, an idle mode after the camping; and 41 4841-6021-1426 v.149606.796US01Qualcomm Ref. No. 203402while the UE is in the idle mode (PARK, paragraph [0185], see base station may select AMF at wireless devices; paragraph [0188], see AMF host functions include idle mode wireless device reachability; paragraph [0298], see wireless device in an RRC inactive state may select a cell to camp on based on measurement results).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the method for wireless communication using multiple configuration parameters as disclosed by PARK. The motivation would have been that the configuration parameters allow a wireless device in a cell to improve wireless communication and increase power efficiency (PARK, paragraph [0004]).

Regarding claim 40, MO teaches the apparatus of claim 23, wherein the processor is configured to, when executing instructions stored on the memory, cause the apparatus to:
a set of measurements for each channel of the plurality of channel frequencies based on the first antenna configuration (MO, paragraph [0074], see beam measurement of received beams during a beam sweep for one or more RS resources containing one or more frequencies and spatial characteristics).
MO does not explicitly disclose:
camp on an LTE network; enter an idle mode after camping on the LTE network; and perform, while in the idle mode.
However, PARK teaches:
camp on an LTE network; enter an idle mode after camping on the LTE network; and perform, while in the idle mode (PARK, paragraph [0185], see base station may select AMF at wireless devices; paragraph [0188], see AMF host functions include idle mode wireless device reachability; paragraph [0298], see wireless device in an RRC inactive state may select a cell to camp on based on measurement results).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the method for wireless communication using multiple configuration parameters as disclosed by PARK. The motivation would have been that the configuration parameters allow a wireless device in a cell to improve wireless communication and increase power efficiency (PARK, paragraph [0004]).

Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over MO in view of Kim et al. (hereinafter KIM) US-2020/0323032 A1.
Regarding Claim 21, MO teaches the method of claim 1 but does not explicitly disclose the method of claim 1, further comprising:
establishing, by the UE with the BS, a connection to a new radio (NR) network; entering, while the UE is connected to the NR network, a connected mode discontinuous reception (CDRX) power off mode; and while the UE is in the CDRX power off mode, performing a set of measurements for each channel frequency of the plurality of channel frequencies based on the first antenna configuration. 
However, KIM teaches:
establishing, by the UE with the BS, a connection to a new radio (NR) network; entering, while the UE is connected to the NR network, a connected mode discontinuous reception (CDRX) power off mode; and while the UE is in the CDRX power off mode, performing a set of measurements for each channel frequency of the plurality of channel frequencies based on the first antenna configuration (KIM, paragraph [0360], see electronic device connected to a base station in a 5G new radio network; paragraph [0504], see connected mode discontinuous reception in a sleep mode; paragraph [0317] operations can include a sleep mode or a power off mode; paragraph [0193], see new radio communication processor in power off state while LTE communication processor in the UE transmits measurement reports to a base station; paragraph [0117], see embodiment in which a device can support different frequency bands; paragraph [0122], see measurement of communication quality by one of the communications processors). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the multiple communication circuit device disclosed by KIM. The motivation would have been that placing 5G communication in a sleep state will reduce power consumption if 4G communications standards are adequate for the desired performance (KIM, paragraph [0009]).

Regarding Claim 41, MO teaches the apparatus of claim 23 but does not explicitly disclose the apparatus of claim 23, wherein the processor is configured to, when executing instructions stored on the memory, cause the apparatus to:
establish a connection to a new radio (NR) network; enter, while connected to the NR network, a connected mode discontinuous reception (CDRX) power off mode; and perform, while in the CDRX power off mode, a set of measurements for each channel frequency of the plurality of channel frequencies based on the first antenna configuration.
However, KIM teaches:
establish a connection to a new radio (NR) network; enter, while connected to the NR network, a connected mode discontinuous reception (CDRX) power off mode; and perform, while in the CDRX power off mode, a set of measurements for each channel frequency of the plurality of channel frequencies based on the first antenna configuration (KIM, paragraph [0360], see electronic device connected to a base station in a 5G new radio network; paragraph [0504], see connected mode discontinuous reception in a sleep mode; paragraph [0317] operations can include a sleep mode or a power off mode; paragraph [0193], see new radio communication processor in power off state while LTE communication processor in the UE transmits measurement reports to a base station; paragraph [0117], see embodiment in which a device can support different frequency bands; paragraph [0122], see measurement of communication quality by one of the communications processors).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the 5G communication system disclosed in MO with the multiple communication circuit device disclosed by KIM. The motivation would have been that placing 5G communication in a sleep state will reduce power consumption if 4G communications standards are adequate for the desired performance (KIM, paragraph [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473